NO. 07-06-0353-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    JANUARY 8, 2007

                          ______________________________


                             ROBERT REYES, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

      FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;

         NO. 2005-495,451; HONORABLE LARRY B. “RUSTY” LADD, JUDGE

                          _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Following a plea of not guilty, Appellant Robert Reyes was convicted by a jury of

driving while intoxicated. Punishment was assessed at 120 days confinement in the

Lubbock County Jail. After the clerk’s record was filed, this Court discovered that it did not

contain a certification of defendant’s right of appeal as required by Rule 25.2 of the Texas
Rules of Appellate Procedure. Pursuant to Rule 37.1, Appellant was notified by letter

dated November 17, 2006, of the omission and directed to file a certification with the trial

court clerk within 30 days. By that same letter, the Court also directed the trial court clerk

to provide a supplemental clerk’s record containing the certification or notify the Clerk of

this Court if a certification was not timely filed. On December 28, 2006, the trial court clerk

advised that no certification was received.


       Rule 25.2(d) provides that the appeal “must be dismissed” if a certification that

shows the defendant has the right of appeal has not been made part of the record under

these rules.    Consequently, having complied with the applicable rules of appellate

procedure, we must dismiss the appeal.


       Appellant filed a motion for extension of time in which to file his brief on January 4,

2007. Our disposition of this appeal renders that motion moot.


                                                   Patrick A. Pirtle
                                                       Justice


Do not publish.




                                              2